Name: Council Implementing Regulation (EU) NoÃ 502/2011 of 23Ã May 2011 implementing Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: civil law;  rights and freedoms;  international affairs;  international security;  Africa;  cooperation policy
 Date Published: nan

 24.5.2011 EN Official Journal of the European Union L 136/24 COUNCIL IMPLEMENTING REGULATION (EU) No 502/2011 of 23 May 2011 implementing Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(2) thereof, Whereas: (1) On 2 March 2011, the Council adopted Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya. (2) In view of the gravity of the situation in Libya and in accordance with Council Implementing Decision 2011/300/CFSP of 23 May 2011 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (2), an additional person and an additional entity should be included in the list of persons and entities subject to restrictive measures set out in Annex III to Regulation (EU) No 204/2011, HAS ADOPTED THIS REGULATION: Article 1 The person and the entity listed in the Annex to this Regulation shall be added to the list set out in Annex III to Regulation (EU) No 204/2011. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 2011. For the Council The President C. ASHTON (1) OJ L 58, 3.3.2011, p. 1. (2) See page 85 of this Official Journal. ANNEX PERSON AND ENTITY REFERRED TO IN ARTICLE 1 Persons Name Identifying information Reasons Date of listing 1. Colonel Taher Juwadi Fourth in Revolutionary Guard chain of command Key Member of the Qadhafi regime. 23.05.2011 Entities Name Identifying information Reasons Date of listing 1. Afriqiyah Airways Afriqiyah Airways 1st Floor Waha Building 273, Omar Almokhtar Street P.O.Box 83428 Tripoli, Libya email address: afriqiyah@afriqiyah.aero Libyan subsidiary of/owned by the Libyan African Investment Portfolio, an entity owned and controlled by the regime and designated by the EU regulation. 23.05.2011